Citation Nr: 1224161	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-31 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES
1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.

The Veteran presented testimony at a Board hearing in December 2011, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence.  He submitted additional evidence in January 2012.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following the Veteran's December 2011 hearing, he submitted private medical records which concern his hearing loss and low back disabilities.  Such records have not previously been considered.  The Veteran indicated in May 2012 that he does not want to waive RO consideration of them.  They must be considered by the RO in the first instance, and so remand for such action is required.  

Furthermore, concerning the Veteran's claim for service connection for low back disability, service treatment records show treatment in June 1967, when the Veteran reported being struck from behind by a truck and sustaining an injury to his left lower back.  His back was quite severely tender over his left sacroiliac joint and X-rays of his lumbosacral spine were normal.  The impression was of a soft tissue injury to his back.  In November 2003, there were impressions of spondylolisthesis and spinal stenosis.  It was reported that the Veteran apparently had been doing well until about 3-4 months prior to admission, when he bent trying to pick something up from the ground and felt a burning pain in his low back area.  Lumbar decompression and fusion was planned, and June 2006 private medical records show that spine surgery had subsequently taken place.  At the time of the Veteran's December 2011 hearing, he indicated that his back had always bothered him after the in-service accident with the truck.  In light of the above, the Board concludes that a VA examination as indicated below should be conducted, in light of 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an appropriate VA examination to address the etiology of his current low back disability.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  Any medically indicated tests should be performed. 

Based upon the examination results and a review of the claims folder, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any current low back disability had its onset during active service or is related to any in-service disease or injury, including the sacroiliac joint area injury reported in June 1967.  The examiner should provide a rationale for the opinion.

2.  After completion of the above, the RO should review the expanded record, including the records received in January 2012, and determine if service connection is warranted for the claimed disabilities.  The Veteran and his representative should be furnished a supplemental statement of the case addressing any issue which remains denied.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


